           Case 4:20-cv-01382-BRW Document 18 Filed 08/31/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

MARY ELLEN KEITH                                                                     PLAINTIFF


VS.                            CASE NO. 4:20CV01382 BRW/PSH


KILOLO KIJAKAZI,1 Acting Commissioner,
Social Security Administration                                                     DEFENDANT

                                          JUDGMENT

            Pursuant to the Order filed in this matter this date, this case is remanded for further

proceedings. This is a "sentence four" remand within the meaning of 42 U.S.C. § 405(g) and

Melkonyan v. Sullivan, 501 U.S. 89 (1991).

       IT IS SO ORDERED this 31st day of August, 2021.


                                                     Billy Roy Wilson
                                                     UNITED STATES DISTRICT JUDGE




       Kilolo Kijakazi became Acting Commissioner of Social Security on July 9,
       1

2021, and is the proper defendant. Fed. R. Civ. P. 25(d).
                                                 1
